Citation Nr: 0728778	
Decision Date: 09/13/07    Archive Date: 09/25/07	

DOCKET NO.  05-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to a compensable initial evaluation for 
malaria.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1969 to March 
1972.  Although he received an under other than honorable 
conditions (UOTHC) discharge from his sole enlistment, for 
the good of the service, in lieu of court-martial, the 
veteran subsequently obtained an individual Discharge Review 
Board upgrade of his discharge characterization to general, 
under honorable conditions discharge.  In June 1978, VA 
issued an administrative decision recognizing the veteran's 
honorable conditions discharge for VA benefit purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
malaria with a noncompensable evaluation, and which denied 
service connection for an acquired psychiatric disorder.  

The issue of entitlement to a compensable initial evaluation 
for malaria must be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The remaining 
issue is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  There is a complete absence of any competent clinical 
evidence or opinion diagnosing an acquired psychiatric 
disorder at any time during service, and at any time 
subsequent to service.  


CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in July 2004, 
prior to the issuance of the adverse rating decision now on 
appeal from October 2004.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised him to submit any relevant evidence 
in his possession.  The service personnel and service medical 
records were collected for review.  The veteran did not 
submit any private medical records nor did he complete any 
medical releases so that the RO might attempt to collect such 
records on his behalf.  There is no evidence that the veteran 
has ever sought or obtained any medical treatment with VA 
facilities.  The veteran submitted a statement from a county 
government counselor.  All-known available evidence has been 
collected for review and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which are shown to have become manifest to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his initial claim for service 
connection for an acquired psychiatric disorder in July 2004, 
32 years after he was separated from military service.  In 
that VA Form 21-526 application, the veteran listed no 
private or VA treatment of any type for an acquired 
psychiatric disorder.  After receipt of VCAA notice posted in 
July 2004, he did not return any properly completed medical 
release forms reflecting any treatment or diagnosis of an 
acquired psychiatric disorder.  

The service medical records do not reflect any complaints, 
findings, treatment or diagnosis of an acquired psychiatric 
disorder at any time.  The January 1972 physical examination 
for separation from service reported the veteran was 
psychiatrically normal.  In the accompanying report of 
medical history, completed by the veteran himself at the 
time, he indicated in the negative to questions as to whether 
he had depression, or excessive worry, nervous trouble of any 
sort, or frequent trouble sleeping.  

There is no competent clinical evidence, either private or 
VA, that the veteran has been treated or diagnosed for any 
form of an acquired psychiatric disorder at any time from 
service separation until present.  In June 2005, the veteran 
wrote that he was attempting to be seen by VA medical 
personnel for evaluation of malaria, but he never 
subsequently notified the RO of when or where this treatment 
or evaluation may have occurred.  In a September 2005 
supplemental statement of the case issued to the veteran, the 
RO indicated that it had searched all electronic data bases 
of VA medical records maintained at the Cleveland, 
Cincinnati, Columbus, Chillicothe, and Dayton VA Medical 
Centers, and could find no record that the veteran had been 
treated or seen at any of these facilities.

In August 2005, the veteran submitted a statement from a 
Harrison County Counselor indicating that in May 2005, the 
veteran had been referred to the Crossroads Counseling 
Services for an alcohol-related arrest.  She wrote that he 
appeared to have abused alcohol to cope with "some emotional 
difficulties."  

A clear preponderance of the evidence on file is against an 
award of service connection for any form of an acquired 
psychiatric disorder.  There is simply a complete absence of 
any competent medical evidence or opinion which shows that 
the veteran has been validly diagnosed for any acquired 
psychiatric disorder at any time during or subsequent to 
service.  

Although the veteran served in Vietnam, the service medical 
records are entirely silent for any findings or diagnosis or 
symptomatology consistent with an acquired psychiatric 
disorder.  There is no objective evidence of continuity of 
psychiatric symptomatology during service, and none shown 
subsequent to service at any time.  The fact that the veteran 
was referred to a counseling center for an alcohol-related 
arrest and that a counselor wrote that he abused alcohol to 
cope with "some emotional difficulties," is not evidence of 
an acquired psychiatric disorder.  It is certainly not 
evidence that the veteran has a psychiatric disorder at 
present which is in any way attributable to some incident, 
injury or disease of military service decades earlier.  In 
the absence of any evidence of psychiatric disability at any 
time during or subsequent to service, a claim for service 
connection for an acquired psychiatric disorder must be 
denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  


REMAND

With respect to the veteran's claim for an increased initial 
evaluation for malaria, the Board notes that the veteran was 
treated for malaria in December 1970 during service in 
Vietnam.  On 2 December, he was noted to have fever, chills 
and a cough, and he was admitted to a ward.  By 20 December, 
he had been released from the ward, but would continue 
medication until the end of the month.  At this time, he was 
returned to duty and was now asymptomatic.  No service 
medical record from December 1970 through separation in March 
1972 shows that the veteran sought or required any additional 
follow-up treatment for malaria.  The veteran filed his claim 
for service connection for malaria in July 2004, and there is 
a complete absence of any objective medical evidence that the 
veteran has ever sought or required medical treatment for 
malaria at any time since service separation.  

Based solely upon the service medical record entry from 
December 1970, the RO granted service connection for malaria 
with a noncompensable evaluation, since there was no evidence 
of current disability.  The veteran disagreed with the 
noncompensable evaluation.  Having granted service connection 
without benefit of VA examination for evidence of current 
disability, VA must now provide the veteran with a VA 
examination consistent with VCAA and the duty to assist.  

Accordingly, the case is REMANDED for the following action:  

1.  Although the RO previously did so in 
its July 2004 VCAA notice letter, the RO 
should again write the veteran and ask 
him to provide evidence of any and all 
treatment for malaria or its residuals at 
any time from service separation until 
present.  The notice letter should 
include blank medical release forms and 
request that the veteran fully and 
accurately complete them for any facility 
which has provided him care or treatment 
for malaria or residuals for return to 
the RO, so that the RO might collect any 
relevant evidence in the veteran's 
behalf.  If the veteran has not ever 
sought care or treatment for malaria or 
its residuals, he should be requested to 
say so in a responsive letter.  Any 
evidence collected should be added to the 
claims folder.  

2.  After completing the above 
development, the RO should provide the 
veteran a VA examination for malaria or 
its residuals.  The claims folder should 
be provided to the VA physician for 
review in conjunction with the 
examination.  The examination must 
include the requisite testing of blood 
for malarial parasites, and include any 
additional testing necessary for any 
residuals such as liver or spleen damage.  

3.  After completing the above 
development, the RO should again address 
the veteran's claim for an increased 
initial rating for malaria or its 
residuals.  If the decision is not to his 
satisfaction, he must be provided with a 
Supplemental Statement of the Case, which 
includes a discussion of the development 
requested in this remand.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


